     Case 1:19-cv-00105-NONE-SAB Document 73 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM LEE JOHNSON, et al.,                 Case No. 1:19-cv-00105-NONE-SAB
12                     Plaintiffs,                ORDER CONTINUING STATUS CONFERENCE
                                                  TO DECEMBER 1, 2020
13          v.
14   JOAN JOHNSON, et al.,
15                     Defendants.
16

17          A telephonic status conference was conducted on September 8, 2020 to address the status

18   of discovery due to delays in coordination of having expert witnesses review the evidence of the

19   incident that is currently located in Los Angeles, California which has been delayed due to the

20   COVID-19 pandemic. Counsel Matthew Clark appeared for Plaintiffs Wiiliam Lee Johnson, Joan

21   Johnson, and B&N Trucking, Inc. Counsel Charles Horn and Michelle Kirrane appeared for

22   Carleton Technologies, Inc. and Cobham PLC. Counsel Graham Cridland appeared for Pape

23   Trucks, Inc. Counsel Andrew Higgs appeared for Natural Gas Fuel Systems, Inc. Counsel

24   Timothy Cary appeared for Intervenor Markel American Insurance Company.

25          The parties are continuing to address the inspection of the evidence which is expected to

26   be scheduled during October 2020, and is expected to take several days for the parties to

27   complete.

28   ///


                                                    1
     Case 1:19-cv-00105-NONE-SAB Document 73 Filed 09/08/20 Page 2 of 2

 1            Accordingly, the status conference is CONTINUED to December 1, 2020, at 10:00 a.m.

 2   in Courtroom 9. The parties shall file a joint status report on or before November 24, 2020

 3   addressing the status of discovery in this action.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     September 8, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                          2
